PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/506,665
Filing Date: 9 Jul 2019
Appellant(s): St. Jude Medical, Cardiology Division, Inc.



__________________
SCOTT A. FELDER
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office actions dated 11/16/2021 (Final Action) & 01/24/2022 (Advisory Action) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7: Line 3 states: “a modular sensor positioned adjacent the pump head, the sensor comprising:” It is unclear the exact limitations the applicant is introducing here, specifically the term “modular” is defined as: a self contained unit or item, as of furniture, which can be combined or interchanged with others like it to create different shapes or designs” in other words modular means interchangeable or swappable. However there is no discussion in the specification of the sensor being swappable or interchangeable. Thus it is unclear what applicant means with the “modular” language to describe the sensor, and as a result of this the scope of the claim is unclear. --For the purpose of examination, the limitation in question will be examined as best understood.--
Regarding Claim 15: The term "a height of the pressure sensor into the tubing channel is selected to prevent exceeding a calibrated operating range of the pressure sensor when the fluid is flowing through the tubing set." in claim 15 is a relative term which renders the claim indefinite.  The term "a height of the pressure sensor into the tubing channel is selected to prevent exceeding a calibrated operating range of the pressure sensor when the fluid is flowing through the tubing set." is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no description of how much the pressure sensor extends into the channel when the fluid is flowing through the tubing set. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	Claims 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 7: Line 3 states: “a modular sensor positioned adjacent the pump head, the sensor comprising:” However, the specification of the instant application never mentions the word “modular” to describe the sensor. Additionally, there is no discussion of the sensor being interchangeable or swappable in a particular manner, such that those of skill in the art would consider it to be a “modular sensor” as currently claimed. As a result written description support is not found in the disclosure for making the claimed sensor a “modular sensor” as claimed. Therefore, the “modular” language to describe the sensor in claim 7 line 3 filed on 07/23/2021 is new matter.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 in view of Bey USPN 8718981.

    PNG
    media_image2.png
    937
    1270
    media_image2.png
    Greyscale
Annotated Figure 1 of Sullivan US 2015/0224254 (Attached Figure 1)
Regarding Claim 7: Sullivan US 2015/0224254 discloses the claimed limitations:
a pump body 101 including a pump head 140; and 
a sensor (see Annotated Figure 1 of Sullivan US 2015/0224254 (Attached Figure 1) above) positioned adjacent the pump head (the sensor is positioned to the right of the pump head as seen in Figure 1 and Attached Figure 1), the sensor comprising: 
a housing (Attached Figure 1); 
a tubing channel (125,127b,222) extending through the housing (Attached Figure 1); 
a pressure sensor 120a adjacent the tubing channel (see Figure 1) to measure an internal pressure of a tubing set 130 inserted into the tubing channel (Figure 1 illustrates tubing 130 inserted into the tubing channel, additionally ¶0054 states that each of sensors 120a-c is a different type of sensor, and ¶0053 states that the sensors 120a-120c include a bubble sensor, a pressure sensor, and a temperature sensor; element 120a is a pressure sensor, and the pressure sensor measures the pressure of the fluid in the tubing (i.e. an internal pressure of the tubing) ¶0053; sensor 120a has sensor slot 121a ¶0055, Attached Figure 1); and 
a temperature sensor 120c adjacent the tubing channel (see Figure 1) to measure a temperature of a wall of the tubing set (Fig. 1 illustrates tubing 130 inserted into the tubing channel, additionally ¶0054 states that each of sensors 120a-c is a different type of sensor, and ¶0053 states that the sensors 120a-120c include a bubble sensor, a pressure sensor, and a temperature sensor; element 120c is a temperature sensor, and the temperature sensor measures the temperature of the fluid in the tubing (i.e. measure the temperature of the fluid through the wall of the tubing, additionally it is noted that to measure “the temperature of the fluid through the wall of the tubing”, one would have to measure the temperature of the wall of the tubing which has been thermally influenced by the fluid inside the tubing so as to measure the temperature with “a thermometer, thermistor, or thermocouple” as contemplated in ¶0053) ¶0053; sensor 120c has sensor slot 121c ¶0055, also see Attached Figure 1). Sullivan US 2015/0224254 is silent regarding the limitations: a modular sensor. 
However Bey USPN 8718981 does disclose the limitations: 
a modular sensor, the sensor module comprising:
a housing (22, Column 3 Line 12-22, the modular sensor assembly 10 is housed separate from the housing of the main controller, Column 5 Line 55-67 (Figure 1, Figure 2b)), at least one transducer sensor 18 within the housing (Column 5 Line 55-Column 6 Line 11), the housing having an inlet 24 and an outlet 25 (Column 5 Line 55-67, Figure 2). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump body 101 and the sensor (Attached Figure 1), where the sensor is integrally formed with the pump body (i.e. end user device) in the prior art of Sullivan US 2015/0224254 with the modular sensor assembly 10 which contains the sensors and is separately housed from the end user device as taught in the prior art of Bey USPN 8718981 in order to provide a modular sensor assembly that can be removed and/or disposed of after use (Column 3 Line 10-18, Abstract).
Regarding Claim 8: Sullivan US 2015/0224254 as modified by Bey USPN 8718981 discloses the limitations set forth in claim 7. Further Sullivan US 2015/0224254 as modified by Bey USPN 8718981 discloses the limitations: wherein the modular sensor (Sullivan - Attached Figure 1 | Bey - Figure 2B) further comprises a bubble sensor 120b adjacent the tubing channel (Sullivan - see Figure 1) to detect bubbles within a fluid flowing through the tubing set (Sullivan - Figure 1 illustrates tubing 130 inserted into the tubing channel, additionally ¶0054 states that each of sensors 120a-c is a different type of sensor, and ¶0053 states that the sensors 120a-120c include a bubble sensor, a pressure sensor, and a temperature sensor; element 120b is a bubble sensor, and the bubble sensor detects the presence of bubbles in the fluid in the tubing ¶0053; sensor 120b has sensor slot 121b ¶0055, Attached Figure 1).
Regarding Claim 14: Sullivan US 2015/0224254 as modified by Bey USPN 8718981 discloses the limitations set forth in claim 7. Further Sullivan US 2015/0224254 as modified by Bey USPN 8718981 discloses the limitations: wherein the housing (Sullivan - Attached Figure 1, 210,242, ¶0065-¶0073 | Bey - 22 Figure 2B) of the modular sensor comprises: a body (Sullivan - 242 | Bey - structure forming housing 22 part from the cover Column 5 Line 65 - Column 6 Line 3) that defines the tubing channel (Sullivan - element 242 defines at least entrance opening part 222 of the tubing channel that the tube is placed in (125,127b,222), the thickness of element 242 defines at least a partial depth of the tubing channel); a door (Sullivan - 210 | Bey - structure of the cover) including a rib (Sullivan - door 210 includes rib 218, ¶0075-¶0077); and a hinge (Sullivan - 114,214) connecting the door to the body ((Sullivan - ¶0073), wherein, when the door is closed over the body, the rib extends into the tubing channel to contact the tubing set (Sullivan - element 218 pushes the tubing down through entrance opening 222 to apply a uniform pressure across the length of the tubing to a position where the sensing elements of sensor 220 is located when the door is closed, ¶0077, thus the rib extends into the space of entrance opening 222 to contact the tubing set 230 when the door is closed, tubing set 230 corresponds to tubing 130 in Figure 1, ¶0065-¶0066).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 in view of Bey USPN 8718981 as applied to claim 7 above, and further in view of Browne USPN 9408968.
Regarding Claim 9: Sullivan US 2015/0224254 as modified by Bey USPN 8718981 discloses in the above-mentioned Figures and Specifications the limitations set forth in claim 7. Additionally, it appears from the disclosure directed to embodiment 3A of Sullivan that the pump is intended to deliver fluid to the right (Sullivan - Figure 3A, ¶0095), in light of this evidence the modular sensor arrangement (i.e. Sullivan as modified by Bey) would be located to the right of pump head (Sullivan - 140), which is located on an outlet side of the pump head (Sullivan - Figure 1, Attached Figure 1).
In the alternate, Browne USPN 9408968 does disclose the limitations: 
a pump head 14; and
a sensor arrangement (24,26), the sensor arrangement comprising:
a pressure sensor (24, Column 4 Line 22-33, Figure 1, Figure 2); and
a bubble sensor (26, Column 4 Line 34-57, Column 5 Line 5-20, Column 6 Line 12-58);
wherein the sensor arrangement (24,26) is positioned on an outlet side of the pump head (it is, elements 24,26 are on the side of the pump head 14 where fluid is delivered to a patient, Figure 1). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange pump head 140 and the modular sensor (Attached Figure 1) which has pressure sensor 120a and bubble sensor 120b of Sullivan US 2015/0224254 such that the sensor arrangement (24,26) with the pressure sensor 24 and bubble sensor 26 is located on an outlet side of the pump head 14 as taught by Browne USPN 9408968 in order to use the information from the sensor arrangement to regulate the amount of fluid delivered by the pump head (Browne -Column 4 Line 8-21, Column 4 Line 67-Column 5 Line 20, Column 5 Line 46-56, Abstract).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 in view of Bey USPN 8718981 as applied to claim 7 above, and further in view of Wells US 2017/0281865.
Regarding Claim 15: Sullivan US 2015/0224254 as modified by Bey USPN 8718981 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 7. Sullivan US 2015/0224254 is silent regarding the limitations: a height of the pressure sensor into the tubing channel. 
However Wells US 2017/0281865 does disclose the limitations: 
a sensor 10, a housing (14,18), a tubing channel 17 extending through the housing (Figure 4a-4b, ¶0054), a pressure sensor (16,13) adjacent the tubing channel (it is, the pressure sensor (16,13) is adjacent tubing channel 17, see Figure 4a-4b) to measure an internal pressure of a tubing set 2 inserted into the tubing channel (¶0029, ¶0039, ¶0040), wherein a height of the pressure sensor into the tubing channel (as seen in Figure 4a sensing component 16 of the sensor protrudes into the tubing channel ¶0054, “a height of the pressure sensor into the tubing channel” = the height of sensing component 16 shown protruding into tubing channel 17 in Figure 4a).--It should be noted that the limitation "is selected to prevent exceeding a calibrated operating range of the pressure sensor when a fluid is flowing through the tubing set." is a desired result and therefor is given little patentable weight--
Hence it would have been obvious to one of ordinary skill in the art to modify the pressure sensor (120a,121) of Sullivan US 2015/0224254 with the pressure sensor (16,13) adjacent the tubing channel of Wells US 2017/0281865 in order to ensure that the expansion of the tubing from the force caused by the internal pressure is focused towards the sensing component, thereby providing an accurate relationship between the signal from the transducer and the internal pressure being sensed (¶0055).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 in view of Bey USPN 8718981 as applied to claim 7 above, and further in view of Smith USPN 5374251.
Regarding Claim 16: Sullivan US 2015/0224254 as modified by Bey USPN 8718981 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 7. Sullivan US 2015/0224254 is silent regarding the limitations: a membrane between the pressure sensor and the tubing channel. 
However Smith USPN 5374251 does disclose the limitations: a sensor 64, a tubing channel 58, a membrane 66 between the sensor and the tubing channel (Figure 3, Column 5 Line 10-19). 
Hence it would have been obvious to one of ordinary skill in the art to modify the pressure sensor 120a of Sullivan US 2015/0224254 with the pliant elastomeric covering 66 which protects the sensor but does not inhibit movement of the sensor of Smith USPN 5374251 in order to protect the sensor from exposure to fluids, without inhibiting movement of the sensor (Column 5 Line 10-19).
Claims 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 in view of Bey USPN 8718981 as applied to claim 7 above, and further in view of Sahlin USPN 5947692.
Regarding Claim 10: Sullivan US 2015/0224254 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 7. Additionally, Sullivan US 2015/0224254 discloses the limitations: a microprocessor (150, ¶0063); and a non-transitory computer-readable medium (= element that stores the program instructions for displaying the results of the sensor, displaying the settings of the pump, and displaying the ongoing programs, and stores the programs used by the pump ¶0063) that stores therein a program that causes the microprocessor to execute a process comprising: determining the internal pressure of the tubing from an output of the pressure sensor (the pressure sensor measures the pressure of the fluid in the tubing (i.e. an internal pressure of the tubing) ¶0053). Sullivan US 2015/0224254 is silent regarding the limitations: computing a pump factor required to maintain a pre-set non-zero flow rate of a fluid flowing through the tubing set based on the determined internal pressure of the tubing set; and adjusting a pump factor of the pump head to the computed pump factor. 
However Sahlin USPN 5947692 does disclose the limitations:
a peristaltic pump controller (28,34,32,36, - Figure 1, Column 3 Line 5-60) that executes a process (process carried out using the pump controller Column 3 Line 5-Column 4 Line 67 and algorithm 40 in Figure 9, Column 7 Line 15-64) comprising:
determining the internal pressure of the tubing set (i.e. sensing pressure in tubing 20 at the portion of the tubing identified with element number 24 with pressure sensor 30, Column 3 Line 31-39) from an output of the pressure sensor (output of pressure sensor 30); and
computing a pump factor (i.e. computing a desired pump speed S, Column 4 Line 19-53) required to maintain a preset non-zero flow rate of a fluid (desired flow rate Q, Column 3 Line 5-60, command module 32 receives desired flow rate Q as an input Column 4 Line 35-48) flowing through the tubing set (i.e. flowing through tubing 20) based on the determined internal pressure of the tubing set (i.e. pressure Pi is used to determine the scale factor Spi Column 3 Line 40-65, Spi is used in turn to determine the desired pump speed S Column 4 Line 19-53); and
adjusting a pump factor of the pump head (changing from an initial speed S0 of pump 12 that is based on Pi at time t0 when Pi is initially sensed) to the computed pump factor (to an updated speed S1 of the pump 12 that is based on Pi at time t1 when Pi is sensed again Column 7 Line 30-38). 
Hence it would have been obvious to one of ordinary skill in the art to modify the microprocessor and non-transitory computer-readable medium of Sullivan US 2015/0224254 with the peristaltic pump controller (28,34,32,36) that generates a pump speed command based at least in part upon a nonlinear scale factor Spi (abstract) of Sahlin USPN 5947692 in order to provide a more accurate flow rate delivered by the pump between inlet pressures between -50 mmHg and 250 mmHg (Figure 10, Column 7 Line 42-64.
Regarding Claim 12: Sahlin USPN 5947692 does disclose the limitations:
wherein the computing step further comprises computing the pump factor (computing the desired pump speed S) required to maintain the preset non-zero flow rate of the fluid (desired flow rate Q) flowing through the tube based on the determined internal pressure of the tubing set (as explained above) and at least one property of the tubing set (Column 3 Line 10-24 identifies that in calculating the desired pump speed S, a calibration coefficient k is used which is a function of the dimensions and physical characteristics of the pump tubing 20 as well as the pump rotor assembly and can be readily determined empirically).
Regarding Claim 13: Sahlin USPN 5947692 does disclose the limitations: wherein the at least one property of the tubing set (the dimensions and physical characteristics of the pump tubing 20, Column 3 Line 40-60) comprises at least one of an inner diameter of the tubing set (variable CT is a factor relating to the dimension characteristics of the pump tubing, an inner diameter of the tubing set would be accounted for with CT as it is part of the overall dimension characteristics of the tubing set 20); an outer diameter of the tubing set  (variable CT is a factor relating to the dimension characteristics of the pump tubing, an outer diameter of the tubing set would be accounted for with CT as it is part of the overall dimension characteristics of the tubing set 20); and a durometer of the tubing set  (variable CT is a factor relating to the physical characteristics of the pump tubing, a durometer of the tubing set would be accounted for with CT as it is part of the overall physical characteristics of the tubing set 20).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan US 2015/0224254 in view of Bey USPN 8718981 and Sahlin USPN 5947692 as applied to claim 10 above, and further in view of Katase US 2015/0322939.
Regarding Claim 11: Sullivan US 2015/0224254 as modified by Bey USPN 8718981 and Sahlin USPN 5947692 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 10. Sullivan US 2015/0224254 teaches: the temperature sensor 120c adjacent the tubing channel (see Figure 1) to measure the temperature of a wall of the tubing set (¶0053, also see explanation above in the rejection of claim 7). Sullivan US 2015/0224254, Bey USPN 8718981, and Sahlin USPN 5947692 are silent regarding the limitations: using the measured temperature when computing the pump factor (computing the desired pump speed S). 
However Katase US 2015/0322939 does disclose the limitations: measuring the ambient temperature (the ambient temperature of the tube 22 (i.e. the tubing set) is measured with sensor 109, ¶0063) of the tubing set (22), and controlling the speed of the pump (i.e. the desired pump speed / the pump factor) using the measured temperature (Abstract). 
Hence it would have been obvious to one of ordinary skill in the art to further modify the microprocessor and non-transitory computer-readable medium of Sullivan US 2015/0224254 with the adjustment to the drive of the pump (Katase - Figures 10-12, ¶0059-¶0063) of Katase US 2015/0322939 in order to provide an adjustment to the drive of the pump based on the temperature of the tube thereby compensating for changes in rigidity of the tube caused by changes in the temperature of the tube (¶0004, Abstract).

Examiner's Note:  The Examiner respectfully requests of the Appellants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Appellants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
NEW GROUNDS OF REJECTION
--NONE--
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The §112(b) rejection of claim 9, the §112(b) lack of antecedent basis rejection of claim 15, and the §112(b) "future events" rejection of claim 15 have been withdrawn by the examiner.
(2) Response to Argument
Page 8 ¶3-¶5: Appellant argues that the term “modular” in claim 7 is definite, however Appellants remarks fail to explain what Appellant intends the term “modular” to mean in claim 7.
--Arguments not persuasive. Appellant admits that:

    PNG
    media_image3.png
    197
    873
    media_image3.png
    Greyscale

However, Appellants arguments are basically “if the examiner understands the meaning of a word (e.g. the word “modular”), it doesn’t matter if the claim does not make sense when it is read in light of the specification (e.g. Appellant is arguing it doesn’t matter that there is no discussion in the specification of the sensor being modular, swappable, or interchangeable sensor).
However, this line of reasoning fails the very test for definiteness which Appellant has argued, and which is cited above. Thus, since those skilled in the art would not understand what the term “modular” means in claim 7, because there is no discussion in the specification of the sensor being swappable or interchangeable (which Appellant indicates on Page 8 ¶4 of the remarks in the appeal brief, is a definition of a “modular sensor” that Appellant agrees with), Appellants argument is not found persuasive.--

Page 9 ¶2-4: Appellant argues with respect to claim 15 that “the further the pressure sensor extends into the tubing channel, the harder the pressure sensor will press against the tubing set, and the higher quiescent pressure measurements (i.e. pressure measurements when no fluid is flowing through the tubing set) will be.”
--Arguments not persuasive. Appellant has not explained what the intended selected “height of the pressure sensor extending into the tubing channel” is, or what the “calibrated operating range of the pressure sensor” is. Furthermore, Appellants argument is based on the reasoning that the only way a pressure sensor could measure pressure inside a tubing set is if the pressure sensor extends into the tubing set and the tubing channel. This is simply not the case. Furthermore, the argument that Appellant wants higher quiescent pressure measurements, is not based on any language recited in claim 15. Furthermore, as noted above if one does not understand what is being claimed when the claim is read in light of the specification, then the claim fails the test for definiteness under §112(b). In the instant scenario with respect to claim 15, the claim language "a height of the pressure sensor into the tubing channel is selected to prevent exceeding a calibrated operating range of the pressure sensor when the fluid is flowing through the tubing set." is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, Appellant points to ¶0047 of the specification, however this part of the specification is little more then repeating the claim language in the specification. For convenience, ¶0047 of the specification is reproduced below:

    PNG
    media_image4.png
    187
    868
    media_image4.png
    Greyscale

However, as seen here it does not articulate what the intended selected “height of the pressure sensor extending into the tubing channel” is, or what the “calibrated operating range of the pressure sensor” is. Additionally, ¶0047 discusses features (e.g. load button 52) which are not recited in the claims. Therefore, Appellants arguments are not found persuasive.--

Page 10 ¶1 - 3: Appellant asserts that the claims are supported under §112(a), and that Figures 2-5 plainly depict “a sensor that is interchangeable of swappable”.
--Examiner disagrees. Figures 2-5 does not depict “a sensor that is interchangeable or swappable”. When the examiner looks at Figures 2-5, he does not see a modular sensor as argued by Appellant. Appellant has provided no evidence to support their assertion. Because this assertion lacks support in the record, the examiner gives the assertion little weight. See, e.g., In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (“Attorney’s argument cannot take the place of evidence.”). Additionally, there is no discussion in the specification of the sensor being swappable or interchangeable. Therefore, written description support is not present in the disclosure for making the claimed sensor a “modular sensor” as claimed. Therefore, the “modular” language to describe the sensor in claim 7 line 3 filed on 07/23/2021 is new matter. Because of this Appellants arguments are not found persuasive.--

Page 10 ¶4-Page 12 ¶2: Appellant traverses the §103 rejection under Sullivan US 2015/0224254 in view of Bey USPN 8718981, arguing that Bey is non-analogous art. 
--Argument not persuasive. In response to Appellant's argument that Bey USPN 8718981 is non-analogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the prior art of Bey USPN 8718981 is reasonably pertinent to the particular problem with which the Appellant was concerned as the claims recite a "modular sensor" and the prior art of Bey discloses "a modular sensor assembly" (Title). Additionally, in response to the assertion that:

    PNG
    media_image5.png
    308
    1070
    media_image5.png
    Greyscale

independent claim 7 recites a “modular sensor”, thus “modular sensors” are in the field of Appellants endeavor it (i.e. a modular sensor) is recited in the independent claim. Additionally, it is noted that Bey contemplates using the modular sensor in medical end-user applications (Bey - Column 2 Line 62-Column 3 Line 9), and the art of Sullivan is directed to an apparatus for delivering fluids to patients (e.g. a medical application, Sullivan - ¶0042-¶0044). Therefore, one of skill in the art would look to improve the sensor in the medical device of Sullivan with the sensor used in medical end user applications of Bey as they are both used in the same field of endeavor. Thus Appellants arguments are not found persuasive.--

Page 12 ¶3-¶5: Appellant traverses the §103 rejection under Sullivan US 2015/0224254 in view of Bey USPN 8718981, arguing that the combination is based on hindsight reasoning; and that the combination would change the principle of operation in the prior art of Sullivan US 2015/0224254.
--Arguments not persuasive. In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Additionally, the combination of Sullivan US 2015/0224254 in view of Bey USPN 8718981 was made to provide the sensor in the system taught by Sullivan with the advantages taught by Bey (i.e. advantages taught in the abstract and Column 3 Line 10-18 of Bey). Additionally, it is noted that Bey contemplates using the modular sensor in medical end-user applications (Bey - Column 2 Line 62-Column 3 Line 9), and the art of Sullivan is directed to an apparatus for delivering fluids to patients (e.g. a medical application, Sullivan - ¶0042-¶0044). 
Furthermore, it is noted that the operation of the peristaltic pump in the prior art of Sullivan does not change based on the combination of prior art. With respect to Appellants assertion that “the combination of Sullivan and Bey would change the principle of operation of Sullivan” at Page 12 ¶4, Appellant has provided no evidence to support this assertion. Because this assertion lacks support in the record, the examiner gives the assertion little weight. See, e.g., In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (“Attorney’s argument cannot take the place of evidence.”). Thus Appellants arguments are not found persuasive.--

Page 12 ¶6-Page 13 ¶1: Appellant traverses the rejection(s) of claim(s) 9 based entirely on the arguments discussed above with respect to claim(s) 7.
-- Appellants arguments are not persuasive. Appellant makes no new arguments with respect to claim(s) 9. Thus Appellants arguments are not persuasive for the same reasons already discussed above.--

Page 13 ¶2-¶3: Appellant traverses the rejection(s) of claim(s) 15 based entirely on the arguments discussed above with respect to claim(s) 7.
-- Appellants arguments are not persuasive. Appellant makes no new arguments with respect to claim(s) 15. Thus Appellants arguments are not persuasive for the same reasons already discussed above.--

Page 13 ¶4-¶5: Appellant traverses the rejection(s) of claim(s) 16 based entirely on the arguments discussed above with respect to claim(s) 7.
-- Appellants arguments are not persuasive. Appellant makes no new arguments with respect to claim(s) 16. Thus Appellants arguments are not persuasive for the same reasons already discussed above.--

Page 13 ¶6-¶7: Appellant traverses the rejection(s) of claim(s) 10, 12, and 13 based entirely on the arguments discussed above with respect to claim(s) 7.
-- Appellants arguments are not persuasive. Appellant makes no new arguments with respect to claim(s) 10, 12, and 13. Thus Appellants arguments are not persuasive for the same reasons already discussed above.--

Page 13 ¶8-Page 14 ¶1: Appellant traverses the rejection(s) of claim(s) 11 based entirely on the arguments discussed above with respect to claim(s) 7.
-- Appellants arguments are not persuasive. Appellant makes no new arguments with respect to claim(s) 11. Thus Appellants arguments are not persuasive for the same reasons already discussed above.--
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        
Conferees:
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        

/ANDREW M GILBERT/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.